                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GLENNA KOVAC, as the Personal
Representative of the Estate of Paul
Kovac, deceased;                                                8:19CV159

                    Plaintiff,
                                                        PROGRESSION ORDER
      vs.                                                   (AMENDED)

UNION PACIFIC RAILROAD
COMPANY,

                    Defendant.



     IT IS ORDERED that the progression order is amended as follows:

     1)     Any existing status conference, telephone conference, and settlement
            conference settings are vacated.

     2)     The Pretrial Conference is scheduled to be held before the undersigned
            magistrate judge on March 23, 2022 at 9:00 a.m., and will be conducted by
            internet/telephonic conferencing. Counsel shall use the conferencing
            instructions assigned to this case to participate in the conference. The
            parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
            emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on March
            18, 2022.

     3)     The deadline for completing written discovery under Rules 33, 34, and 36
            of the Federal Rules of Civil Procedure is September 10, 2021. Motions to
            compel discovery under Rules 33, 34, and 36 must be filed by September
            24, 2021.
            Note: A motion to compel, to quash, or for a disputed protective order shall
            not be filed without first contacting the chambers of the undersigned
            magistrate judge to set a conference for discussing the parties’ dispute.

     4)     The deadlines for complete expert disclosures for all experts expected to
            testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
            retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s):                May 11, 2021.
            For the defendant(s):              July 15, 2021.

     NOTE: While treating medical and mental health care providers are
     generally not considered “specially retained experts,” their opinions arising
     from the care and treatment of the plaintiff must nonetheless be separately
     disclosed as required under Fed. R. Civ. P. 26(a)(2)(C). Moreover,
     disclosure of mental or medical provider opinions not formed for the purpose
     of providing care and treatment of the illness or disease at issue in this
     litigation (e.g. whether medical billings were fair and reasonable, the
     proximate cause of the disease or injury, etc.) must disclosed as required
     under Fed. R. Civ. P. 26(a)(2)(B).

5)    The deposition deadline is September 10, 2021. The maximum number of
      depositions that may be taken by the plaintiffs as a group and the
      defendants as a group is 10.

6)    The parties agree that in each case the maximum number of interrogatories,
      including subparts, that may be served by any party on any other party is
      100.

7)    The deadline for filing motions to dismiss and motions for summary
      judgment is October 29, 2021.

8)    The deadline for filing motions to exclude testimony on Daubert and related
      grounds is October 29, 2021.

9)    All requests for changes of deadlines or settings established herein shall be
      directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of the
      motion, which require that additional time be allowed.


Dated this 22nd day of January, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
